Citation Nr: 1810216	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral diabetic retinopathy with cataracts. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected bilateral diabetic retinopathy with cataracts, to include on an extra-scheduler basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for type II diabetes mellitus, with renal and neurological complications, effective July 1, 2003.  The Veteran filed a notice of disagreement (NOD) in March 2004.

In an April 2004 rating decision, the RO in St. Petersburg, Florida, recharacterized the Veteran's disability as type II diabetes mellitus, with diabetic retinopathy and granted an earlier effective date for the award of service connection, effective July 1, 2002.  The RO also awarded service connection for diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities as associated complications included in the evaluation of service-connected diabetes mellitus, effective January 14, 2003, and continued the 20 percent rating assigned to the disability. 

In a July 2004 statement, the Veteran expressed his disagreement with the 20 percent rating, after which the RO issued a statement of the case (SOC) in January 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In a March 2006 rating decision, the RO continued the 20 percent rating for the Veteran's type II diabetes mellitus, diabetic retinopathy, diabetic nephropathy, peripheral vascular disease of the bilateral lower extremities, and characterized the service-connected disability to include additional complications of erectile dysfunction, and folliculitis.  The RO also granted special monthly compensation based on loss of use of a creative organ, effective June 6, 2005.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In October 2008, the Board remanded the higher rating claim for type II diabetes mellitus, and associated conditions, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim for an initial rating in excess of 20 percent for type II diabetes mellitus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (as reflected in a July 2009 supplemental SOC (SSOC)).  The AMC also granted separate ratings for peripheral neuropathy of the right lower extremity (10 percent, effective January 14, 2003), peripheral neuropathy of the left lower extremity (10 percent, effective January 14, 2003), diabetic retinopathy (10 percent, effective July 1, 2002), folliculitis (0 percent, effective January 14, 2003), and erectile dysfunction (0 percent, effective June 6, 2005.

After the AMC assigned separate, compensable ratings for other complications, the Veteran expressed disagreement only with the rating assigned for diabetic retinopathy.  Thus, in December 2010, consistent with the record, the Board recharacterized the issues then on appeal as involving only the initial ratings assigned for type II diabetes mellitus, and diabetic retinopathy.  Because the appeal involved disagreement with the initial rating assigned following the award of service connection for type II diabetes mellitus (with retinopathy), the Board characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In the December 2010 decision, the Board also noted that the Veteran had raised a claim for a TDIU due to diabetic retinopathy and that such claim was essentially a component of the claim for a higher rating for diabetic retinopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal was therefore expanded to include this matter, as well. 

In its December 2010 decision, the Board denied a higher initial rating for type II diabetes mellitus, with nephropathy, peripheral vascular disease, erectile dysfunction, and folliculitis.  The Board also remanded the claim for a higher rating for diabetic retinopathy and the matter of a TDIU due to diabetic retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim for an initial rating in excess of 10 percent for retinopathy, to include a TDIU, on either a schedular or extra-schedular basis (as reflected in the September 2011 SSOC), and returned these matters to the Board for further appellate consideration. 

In May 2012, the Board, again, remanded the claims on appeal to the RO, via the AMC, for further action, to include obtaining all outstanding VA treatment records identified by the record.  After attempting to accomplish the requested action, the AMC continued to deny the remaining claims on appeal (as reflected in a January 2015 SSOC and returned these matters to the Board). 

In March 2016, the Board, again, remanded the claims on appeal to agency of original jurisdiction (AOJ), for further action, to include obtaining all outstanding VA treatment records identified by the record.  After further development, the AOJ continued to deny the remaining claims on appeal (as reflected in a January 2017 SSOC) and returned these matters to the Board). 

Also, in June 2017, the Board again remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development, to include obtaining a VA medical opinion.  After completing further development, the AOJ continued to deny the remaining claims on appeal (as reflected in a October 2017 SSOC) and returned these matters to the Board. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The weight of the competent, probative  evidence indicates that Veteran's  diabetic retinopathy with cataracts has been manifested, at worst, by corrected visual acuity in the right eye of 20/25 and in left eye 20/25, that the significant decrease in visual acuity that started in April 2009 and eventually led to the Veteran's blindness is attributable to CMV retinitis; and the Veteran does not have aphakia as a result of cataract surgery.  

3.  The percentage requirements for a schedular TDIU due to the Veteran's diabetic retinopathy with cataracts are not met, and competent, probative evidence does not support a finding that the Veteran's service-connected bilateral diabetic retinopathy with cataracts, alone, has precluded substantially gainful employment consistent with the Veteran's education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected bilateral diabetic retinopathy with cataracts are not met.  38 U.S.C. §§ 1155, 5103, 5103A ,5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4..1 - 4.7, ,4.84a, Diagnostic Codes 6099-6009, 6028 (2008).

2.  The criteria for a TDIU, due to service-connected bilateral diabetic retinopathy with cataracts, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.,16(b), are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice provisions under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For increased-compensation claims, which include TDIU claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

With respect to the initial rating claim for bilateral diabetic retinopathy with cataracts, an August 2003 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for type Ii diabetes mellitus. That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the January 2004 award of service connection for type II diabetes mellitus with diabetic retinopathy, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the September 2011  SSOC set forth the applicable criteria for higher ratings for diabetic retinopathy.

Specific to the TDIU claim, following the Board's decision and remand, later in  December 2010, the Veteran was provided with a letter specifically informing him of how to substantiate his TDIU claim.  He was also provided with requisite notice of how VA assigns rating and effective dates, as well as the type of information that impacts those determinations.  As the Veteran's TDIU claim is considered part of the Veteran's initial rating claim for bilateral diabetic retinopathy with cataracts, it was not provided prior to the initial rating decision in January 2004.  Nonetheless, the claim for TDIU was adjudicated in the September 2011 SSOC.  In light of the foregoing, the Board finds that the Veteran is not prejudiced by in the  timing of the notice with respect to the claim for a TDIU.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.   Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, as well as the reports of the October 2011, January 2011, and December VA eye examinations, and addendum medical opinions in January 2017 and October 2017.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his agent on his behalf and the Veteran's testimony before the undersigned VLJ.  The Board finds that no further action on this matter, prior to appellate consideration, is required.

As for the August 2008 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions.  During the hearing, the undersigned VLJ identified the issue (then, characterized only as an initial rating claim for type II diabetes mellitus with diabetic retinopathy), and the Veteran provided testimony regarding the functional effects of his type II diabetes mellitus and diabetic retinopathy.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding VLJ pertaining to the Veteran's current problems and treatment.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless  The undersigned left the record open for 30 days after the hearing for the Veteran to submit more recent private treatment records.  Thereafter, the Board directed further development of the higher rating claim (and, later, the TDIU claim as well) on multiple occasions; as a result., additional evidence was subsequently added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Furthermore, as regards October 2008, December 2010, May 2012, April 2012, March 2016 and June 2017 remands, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that further remand not necessary under Stegall where the Board's remand instructions were substantially complied with). 

Pursuant to the remand directives in October 2008, the RO sent a letter in November 2008 to the Veteran requesting that he provide information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims on appeal.  The claims file also contains a VA ophthalmology report dated in October 2008 that fully evaluates the Veteran's service-connected diabetic retinopathy with cataracts.  In light of the remand directives in December 2010, the RO sent a letter to the Veteran in December 2010 informing him how to substantiate a claim for TDIU and requesting that the Veteran provide information, and if necessary, authorization, to obtain any additional evidence pertinent to his TDIU claim that is not currently of record.  The letter included a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran underwent a VA examination in January 2011.  The examiner documented in detail the findings of the ophthalmology examination and he addressed all of the issues raised in the December 2010 Board remand.  Pursuant to the May 2012 Board remand, VA treatment records dated from August 2008 to January 2015 were associated with the claims file.  The Board remanded the claims again in March 2016 to ensure the AOJ attempted to obtain all outstanding VA treatment records from July 2001 to August 2008 and since January 2015.  VA treatment records dated in October 2008 and from December 2011 to March 2016 were associated with the claims file.  The AOJ contacted the Augusta VAMC to obtain treatment records from July 2001 to August 2008 and the AOJ  was notified that August a VAMC does not have any record of the Veteran receiving treatment during those dates.  The AOJ notified the Veteran of this response in August 2016.  The AOJ also notified the Veteran in the August 2016 letter that it had attempted to obtain his treatment records from the Atlanta VAMC and was notified that due to the sensitive information contained in his medical records the facility was unable to comply with the request without written authorization by the Veteran via VA Form 10-5345.  The AOJnoted that was the second attempt to obtain his authorization and enclosed the form for him to complete and return to the AOJ.  Finally, based on the remand directives in June 2017, the claims file contains a VA medical opinion in October 2017 that adequately addresses the questions raised by the Board.  Furthermore, as directed, after receipt of the additional evidence, the AOJ adjudicated the claim, as reflected in the October 2017 SSOC. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Therefore, there is no prejudice to the Veteran in the Board proceeding to a decision on the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different rating for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

While this claim was pending , the schedule for rating disabilities of the eye was amended effective December 10, 2008, however, such amendments are only applicable to claims filed on or after December 10, 2008. 73 Fed. Reg. 66543 (November 10, 2008); see 38 C.F.R. § 4.75-4.84(a).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2017).  In this case, the appeal stems from a January 2004 rating decision; as the claim for an initial disability rating in excess of 10 predates the effective date, only the former rating criteria will be applied. 

The Veteran's bilateral diabetic retinopathy with cataracts is evaluated as 10 percent disabling under Diagnostic Code 6099-6009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 6099 is used to identify eye disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  38 C.F.R. §§ 4.20, 4.27.  Under the criteria in effect prior to December 10, 2008, the assignment of Diagnostic Code 6009 shows that the Veteran's service-connected bilateral diabetic retinopathy with cataracts is rated as analogous to unhealed injury of the eye.

Under Diagnostic Code 6009 in effect prior to December 10, 2008, the disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  The best distant vision obtainable after best correction by glasses will be the basis of rating for visual acuity.  38 C.F.R. § 4.75 (2008).  A compensable rating for loss of visual acuity requires that corrected vision at least be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84 (a), Diagnostic Codes 6078, 6079 (2008).  The gradation in the ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for vision acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008). Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (2008), Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008). The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a (2008). 

A 20 percent disability evaluation is assigned in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2008), Diagnostic Codes 6077 and 6078. 

A 30 percent disability rating  is assigned in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/200; or (4) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 15/200; (5) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 10/200; (6) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 5/200; or (7) when vision in one eye can only perceive light and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a (2007), Diagnostic Codes 6070, 6076-6078. 

A December 2003 private treatment record shows that the Veteran had 20/20 vision in the right eye and 20/25 vision in the left eye.  Corrected vision was 20/20 in both eyes.  A July 2004 private eye examination reveals that he had no complaints.  His visual acuity was 20/20 in the right eye and 20/25 in the left eye.  He was diagnosed with mild bilateral diabetic retinopathy.  An August 2005 private treatment record revealed that the Veteran had corrected vision of 20/20 in the right eye and 20/25 in the left eye.  An April 2008 private treatment record shows that the Veteran's corrected visual acuity was 20/20 in both eyes.  

The Veteran underwent a VA eye examination in October 2008.  The ocular examination revealed uncorrected distance visual acuity of 20/30 in each eye and uncorrected near visual acuity of 20/200 in each eye.  His best-corrected distance visual acuity was 20/25 in each eye with the appropriate hyperopic and astigmatic correction and his best corrected near visual acuity was 20/20 in each eye with the appropriate presbyopic correction.  The Veteran's refractive error in the right eye was +.75 with a -,75 cylinder at axis 90 degrees and in the left eye it was a +.75 with a -.75 cylinder at axis 90 degrees.  He had an add of +2.25 in each eye.  

Slit-lamp biomicroscopy of the anterior segment of the right eye revealed normal conjunctiva, clear cornea, deep anterior chamber, and normal iris.  He had a Grade I nuclear cataract in the right eye.  Biomicroscopy of the anterior segment of the left eye revealed normal conjunctiva, clear cornea, deep anterior chamber, and normal iris.  He had a Grade I nuclear cataract in the left eye.  The macula and the peripheral retina were unremarkable with no evidence of diabetic retinopathy.  The examiner noted that visual fields were not performed because they would not be of help in this particular case.  

An October 2008 VA treatment record shows that diabetic teleretinal imaging revealed mild nonproliferative diabetic retinopathy in both eyes.  An April 2010 VA treatment record documents diabetic teleretinal imaging revealed that the images were unreadable.

An April 2009 private treatment record shows that the Veteran reported blurry vision that had become progressively worse.  His corrected vision was 20/50 in the right eye and 20/40 in the left eye.  He was diagnosed with bilateral acute hemorrhagic retinitis and referred for a retinal consult.  Another April 2009 private treatment record documents that the Veteran's visual acuity was 20/60 in the right eye and 20/70 in the left eye.  Pinhole saw no improvement in the right eye and left eye was 20/60.  There was a notation that the Veteran was HIV positive and he was diagnosed with cytomegalovirus (CMV).  A May 2009 private treatment record documents that the Veteran is now HIV positive and likely this represents CMV.  A May 2009 private treatment record documents that his uncorrected visual acuity was 20/50 in the right eye and 20/400 in the left eye.  Pinhole was 20/40 in the right eye and 20/100 in the left eye.  A June 2009 private treatment record reveals that his uncorrected vision was hand motion in the right eye and 20/400 in the left eye.  Pinhole showed no improvement in the right eye and left eye was 20/200.  The Veteran reported that his visual acuity comes and goes and he did not seem to be much better.  A June 2009 private treatment record shows that his visual acuity was hand motion in both eyes.  Pinhole revealed no improvement in the right eye and 20/200 in the left eye.  A July 2009 private treatment record documents visual acuity in both eye were count fingers at two feet and there was no improvement with pinhole.  A December 2009 private treatment record documents that  his visual acuity in both eyes were 20/400 with no improvement with pinhole.  A May 2010 private treatment record shows his visual acuity was 20/400 in the right eye and hand motion in the left eye with no improvement with pinhole.  

The Veteran's private treatment record shows that in August 2010 he underwent phacoemulsification with intraocular lens implantation with pupil expander and trypan blue under block anesthesia and iris repair.  A November 2010 private treatment record documents that the Veteran's visual acuity is hand motion in the right eye and light perception in the left eye.  He was diagnosed with chronic uveitis and CMV retinitis.

The Veteran was afforded h another VA eye examination in January 2011.  The examiner documented that an examination in 2008 revealed his vision was 20/25; however, the Veteran reported that in early 2009 he had increasing decrease in vision in both eyes.  During the course of 2009 and early 2010, the Veteran was seen by outside ophthalmology first in April 2009, where he was diagnosed with CMV retinitis.  Uncorrected distance and near vision was hand motion to right eye and light perception left eye.  The examiner was unable to determine corrected distance and corrected near vision due to poor red reflect.  There was a small temporal island in the right confrontation visual field (CVF).  The right pupil was irregular with pupillary synechiae right eye and 360 pupillary synechiae and fixed  left eye.  The examiner was unable to assess reaction and afferent pupillary defect (APD) in either eye due to synechiae.  There was central 2-3+ corneal edema with thickening in the left eye.  Anterior chamber of the right eye showed rare cell with 2+ flare, deep anterior chamber centrally with peripheral shallowing due to iris bombe and high peripheral anterior synchiae.  Anterior chamber of the left eye showed no chamber debt peripherally due to complete iridocorneal touch, small area of central chamber.  The examiner was unable to assess cellularity in the small central chamber.  Sulcus intraocular lens on the right eye and nature white cataracts of the left eye.  The examiner was unable to properly assess optic nerve and macula in both eyes.  Retinal detachment of the left eye.  The examiner determined that the new onset decreased vision comes from the  CMV infection in both eyes.  Based on review of the Veteran's private treatment records, the eyes had heavily involved CMV infection that likely caused retinal damage and the atrophy that ensued after the resolution of the infection led to the eventual retinal detachment in the left eye.  The examiner explained that due to the damage caused by the infectious uveitis from CMV infection, it is not possible to assess the degree of diabetic involvement of the retina because there is no more view of the retina and the remaining view shows only fibrotic scar tissue.  

In an April 2011 letter, the Veteran's private ophthalmologist noted that the Veteran has visual acuity of hand motion in the right eye and light perception in the left eye.  He explained that the Veteran was legally blind. 

VA treatment records dated in April 2011, August 2011, December 2011, January 2012, and July 2012 reveal that the Veteran is legally blind due to CMV retinitis.  

The report of a December 2016 VA eye examination reflects  that the Veteran was diagnosed with phthisis bulbi of the bilateral eyes, retinitis of the bilateral eyes, and diabetic retinopathy.  Uncorrected distance vision, corrected distance vision, uncorrected near vision, and corrected near vision were 5/200 in both eyes.  The pupils were not visible.  The examiner noted that the Veteran had extremely poor vision or blindness in both eyes.  The Veteran was unable to recognize letters at 1 foot or closer in both eyes and he was unable to perceive objects, hand movements, or count fingers at three feet in both eyes.  The examiner documented that the Veteran had visual acuity of 20/200 or less in the better with use of a correction lens based upon visual acuity loss.  The Veteran had an opaque left cornea, flat right anterior chamber, and occluded pupil.  There was no view of the right lens.  There was no view of the left anterior chamber, left iris, or left lens.  The examiner noted that the Veteran had loss of visual field because he is totally blind in both eyes.  

In a January 2017 addendum opinion, the examiner determined that the Veteran's current blindness is more than likely related to his CMV retinitis and unrelated to his diabetic retinopathy.  In an October 2017 addendum, the examiner opined that the retinopathy and bilateral nuclear cataracts do not seem to have been significant factors in the development of his blindness.  He explained that the phthisis bulbi is more likely than not secondary to bilateral retinitis due to HIV positive.  The examiner noted that in 2014 fundus was seen and described as end stage retinitis due to CMV.  There was no view of the fundus in 2016.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the veteran is not entitled to a higher initial rating for bilateral vision loss related to diabetic retinopathy, cataracts, and cataract surgery. As previously noted, a 20 percent disability rating is assigned in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6076-6078 (2008). 

Prior to April 2009, the Veteran's private treatment records reflected that his bilateral eye disorder was manifested at the worst corrected visual acuity in the right eye of 20/25 and in left eye 20/25.  The October 2008 VA examination also reveals that the Veteran's best-corrected distance visual acuity was 20/25 in each eye with the appropriate hyperopic and astigmatic correction.  Thus, the evidence does not show that the Veteran's impairment of vision warrants an initial rating in excess of 10 percent prior to April 2009 based on visual acuity. 

The Board observes that in April 2009, the Veteran experienced a significant decline in his bilateral visual acuity and in less than two months later he was considered legally blind.  However, the preponderance of the medical evidence shows that this was a result of nonservice-connected CMV retinitis and not the Veteran's service-connected bilateral diabetic retinopathy with cataracts.  Specifically, the private treatment records show that the Veteran sought treatment for a decrease in vision and he was diagnosed with CMV retinitis as a complication of HIV positive.  VA treatment records dated in April 2011, August 2011, December 2011, January 2012, and July 2012 document that the Veteran is legally blind due to CMV retinitis.  

Furthermore, the January 2011 VA examiner opined that the CMV retinitis in both eyes caused the new onset in decreased vision.  He explained that the Veteran's private treatment records reveal that the eyes had heavily involved CMV retinitis that likely caused retinal damage and the atrophy the ensued after the resolution of the infection led to the retinal detachment in the left eye.  The CMV retinitis is due to the likely longstanding HIV infection that was not diagnosed previously.  The December 2016 VA examiner also opined that retinitis due to CMV is more than likely secondary to the Hive infection.  However, he noted that since it is not possible to look into the eye, he cannot state how much of the blindness can be related to HIV and how much to diabetic retinopathy.  In a January 2011 addendum opinion, the examiner clarified that the Veteran's blindness is more than likely related to his CMV retinitis and unrelated to his diabetic retinopathy.  He explained that there were minimal signs of non-proliferative diabetic retinopathy in 2008.  He was treated for CMV retinitis in 2010 and in 2011, CMV retinitis was thought to be the cause of his vision problems and not retinopathy.  In a October 2017 addendum opinion, the December 2016 VA examiner opined that the retinopathy and bilateral nuclear cataracts do not seem to have been significant factors in the development of his blindness.  He explained that in 2008, the Veteran had mild nuclear cataracts, but no evidence of diabetic retinopathy.  In 2014 the fundus was seem and it was described as end stage retinitis due to CMV.  There was no view of the fundus in 2016.  Thus, the examiner concluded that the phthisis bulbi more likely than not is secondary to bilateral retinitis due to HIV infection. 

January 2011, January 2017, and October 2017 VA medical opinions were based upon full consideration of the record, to include the Veteran's documented medical history.  As part of his rationale, the VA examiner in October 2017 also considered and discussed the Veteran's assertions during the December 2016 examination.  The VA opinions are supported by full, clearly-stated rationale and provided an explanation linking the medical evidence and his opinion.  Thus, the Board accepts these opinions as competent and probative evidence on the question of whether the Veteran's current blindness is due to his service-connected bilateral retinopathy with cataracts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008) (holding medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two; and that most of the probative value of a medical opinion comes from its reasoning).  See also Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007) (holding that a medical opinion must support its conclusions with an analysis).  Significantly, neither the Veteran nor his agent has presented or identified any competent, probative medical opinion to the contrary; i.e., one that, in fact, supports that Veteran's blindness is the result of his service-connected bilateral diabetic retinopathy with cataracts.  As such, the Board accords these medical opinions full probative weight on the medical nexus question. 

Unfortunately, as a result of the damage caused by bilateral CMV retinitis, it is not possible to assess the degree of diabetic involvement of the retina.  The Board notes that the United States Court of Appeals for Veterans Claims has held that where it is impossible to separate symptoms of a service-connected and non-service-connected condition, VA should resolve reasonable doubt in the appellant's favor and attribute the symptoms to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board finds that this case is distinguishable from Mittleider, as the medical professionals have not indicated that it is impossible to separate the effects of the Veteran's diabetic retinopathy with cataracts and CMV retinitis.  Specifically, the medical evidence shows that the Veteran's CMV retinitis caused the significant decrease in visual acuity and, ultimately, legal blindness in the bilateral eyes.  The VA examiner in October 2017 opined that the Veteran's retinopathy and bilateral nuclear cataracts do not seem to have been significant factors in the development of blindness.  In light of the foregoing, the preponderance of the evidence shows that bilateral diabetic retinopathy with cataracts do not warrant an initial rating in excess of 10 percent since April 2009 based on visual acuity.

Furthermore, the Veteran denied experiencing pain in the January 2011 VA examination.  The January 2011 VA examination also documented that Veteran does not have any physical requirements for rest from an ophthalmic standpoint.  Therefore, an additional rating of 10 percent during continuance of active pathology is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher or additional rating under Diagnostic Code 6028 for senile cataracts.  Diagnostic Code 6028 evaluated preoperative cataracts on the rate of impairment of vision.  38 C.F.R. § 4.84a (2008).  Diagnostic Code 6028 rates postoperative disorders due to cataracts as both impairment of vision and aphakia.  

In this case, the medical evidence does not show the Veteran to have either unilateral or bilateral aphakia under Diagnostic Code 6029 as incorporated by Diagnostic Code 6028.  Aphakia is defined as an "absence of the lens of the eye; it ... is most commonly caused by extraction of a cataract."  Dorland's Illustrated Medical Dictionary 116 (31st ed. 2007).  The Board notes that the Veteran's private treatment records show that he underwent phacoemulsification with intraocular lens implantation with pupil expander and trypan blue under block anesthesia and iris repair in August 2010.  The August 2010 private surgery note reveals that the Veteran's lens was removed and replaced with an artificial intraocular lens.  Thus, the medical evidence shows that the Veteran does not have aphakia in either eye as a result of cataract surgery.  

While the Board has considered whether a higher initial rating would be in order under other relevant diagnostic codes, the Board finds that the criteria for a rating in excess of 10 percent for bilateral diabetic retinopathy with cataracts are not met under other diagnostic codes.  Because diagnostic codes for visual acuity are assigned based on impairment of corrected vision instead of a diagnosis, alternative diagnostic codes are already contemplated in the assigned diagnostic code.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's bilateral retinopathy with cataracts been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected bilateral diabetic retinopathy with cataracts throughout the entire appeal period.  The rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with bilateral diabetic retinopathy with cataracts, specifically a decrease in visual acuity.  Notably, there is no indication or argument that the applicable criteria are inadequate to rate the disability. As such, the Board finds that the rating schedule is adequate to evaluate the disability, and the Board need not proceed to consider the second factor, which is whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  That said, in the case, there is no evidence or argument that the combined effects of his service-connected disabilities create such an exceptional disability picture as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extrasc-hedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the Veteran's bilateral diabetic retinopathy with cataracts, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.   TDIU

As noted in the Inteoduction, abovr, in In December 2010, the Board determined that the matter of the issue of entitlement to a TDIU due to bilateral diabetic retinopathy with cataracts was raised as a component of the initial rating claim.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. §  4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. §  4.16 (b).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from  nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In determining entitlement to a TDIU, the crucial inquiry is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, VA must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  Id.  The fact that a veteran is unemployed is not enough.  It must be shown d that his service-connected disorder(s), without regard to his advancing age or other impairment, make him incapable of performing the acts required by employment.  Id. 

Given the 10 percent rating assigned for the Veteran's connected bilateral diabetic retinopathy with cataracts, the percentage requirements for a schedular TDIU due to this  disability, pursuant to the provisions of 38 C.F.R. § 4.16(a), are not met.

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16 (b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance, and must, instead, refer the claim to the first line authority prescribed in section 4.16(b) for consideration of the Veteran's entitlement to an extra-schedular rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran asserts that he lost part of his vision due to his diabetic retinopathy.  See August 2009 statement.  He noted that he has been unable to work or see since April 2009.  In the October 2010 informal hearing presentation, the Veteran's representative asserted that the Veteran's diabetic neuropathy had resulted in unemployability.  

Here, competent, probative evidence indicates that the Veteran's service-connected bilateral diabetic retinopathy with cataracts has not prevented him from obtaining and maintaining substantially gainful employment.  In this regard, a January 2011 VA ophthalmology examination reveals that the Veteran was diagnosed as being legally blind.  The examiner determined that the new onset decreased vision came from CMV retinitis in both eyes with retinal detachment of the left eye.  The examiner noted that based on the medical evidence of record the Veteran had heavily involved CMV infection that likely caused retinal damage and the atrophy that ensued after the resolution of the infection led to the eventual retinal detachment in the left eye.  The examiner determined that the CMV retinitis is not due to military service or related to the Veteran's diabetic retinopathy.  He explained that it is likely due the longstanding HIV infection that was not previously diagnosed.  The examiner further noted that due to the damage caused by the infection, it is not possible to assess the degree of diabetic involvement of the retina, because there is no more view of the retina and the remaining view shows only fibrotic scar tissue.  The examiner concluded that the Veteran is now legally blind in both eyes and markedly disabled.  He will not be able to do any job or task that requires vision.  

The Veteran underwent another VA examination in December 2016.  The examiner documented that the Veteran is diagnosed with retinitis due to CMV more likely secondary to HIV.  He explained that since it is not possible to look into the eye it is not possible to say how much of his blindness related to diabetic retinopathy and how much to CMV retinitis.  The examiner determined that the Veteran is totally blind in each eye and he could only be employed by institutions that require no vision. 

 In a January 2017 addendum opinion, the examiner determined that the Veteran's blindness is more than likely related to his CMV retinitis and unrelated to his diabetic retinopathy.  The examiner explained that in 2008 the Veteran had minimal signs of non-proliferative diabetic retinopathy.  He was treated for CMV retinitis in 2010.  In 2011, CMV retinitis was thought to be the cause of his vision problems and not retinopathy.  The December 2016 VA examiner provided another addendum opinion in October 2017 asserting that the retinopathy and bilateral nuclear cataracts do not seem to have been significant factors in the development of his blindness.  He explained that he examined the Veteran on two occasions.  In 2008, the Veteran had mild nuclear cataracts, but no evidence of diabetic retinopathy.  In the December 2016 examination, the Veteran reported that he was HIV positive and was treated for retinitis in each eye in 2009.  His vision in 2016 was no light perceptions with phthisis bulbi.  Although his records state that he had diabetic retinopathy, his phthisis bulbi more likely than not is secondary to bilateral retinitis due to HIV.  No view of the fundus was seen in 2016.  In 2014, fundus was seen and described as end stage retinitis due to CMV.  The VA opinions are supported by full, clearly-stated rationale and provided an explanation linking the medical evidence and his opinion.  As discussed in detail above, the Board accepts these opinions as competent and probative evidence on the question of whether the Veteran's current blindness is due to his service-connected bilateral retinopathy with cataracts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008) (holding medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two; and that most of the probative value of a medical opinion comes from its reasoning).  See also Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007) (holding that a medical opinion must support its conclusions with an analysis).  

In light of the foregoing, the Board finds that the preponderance of the competent, probative  evidence indicates that the Veteran's blindness in both eyes are not caused by or related to bilateral diabetic retinopathy with cataracts, but, rather, is the result of his nonservice connected CMV retinitis.  Hence, his service-connected eye disability is not shown to render him unemployable. 

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.   See 38 C.F.R. § 4.16(a); 
Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the functional effects of a disability upon the person's ordinary activity, to include employment  (see 38 C.F.R. § 4.10 and  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered the findings and conclusions of the January 2011, December 2016 VA examiners-based on examination of the Veteran, and, full consideration of the record-as  probative evidence in assessing the functional effects of the Veteran's diabetic retinopathy with cataracts.  Such evidence has been considered, along with other pertinent evidence of record--in determining that the Veteran's bilateral diabetic retinopathy with cataracts has not been shown to render him unemployable.

Furthermore, to whatever extent the Veteran may now attempt to assert that he is or has been rendered unemployable due to his service-connected bilateral diabetic retinopathy with cataracts at a point pertinent to this appeal, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the competent medical and other objective evidence on this point simply does not support such a conclusion. 

Under these circumstances,  the Board concludes that the Veteran's service-connected connected bilateral diabetic retinopathy with cataracts has not prevented  him from obtaining and maintaining substantially gainful employment.  Therefore, referral of the claim to the Director of VA's Compensation Service for extra-schedular consideration is not warranted, and the TDIU claim must be denied..  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, Gilbert v,  1 Vet. App. at  53-56.










	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for service-connected bilateral diabetic retinopathy with cataracts is denied.

A TDIU to due connected bilateral diabetic retinopathy with cataracts, to include pursuant to the provisions of 38 C.F.R. § 4.16(b), is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


